presented to conclude that Diaz's conduct was not as good as required by
                the conditions of his probation. See NRS 176A.630(1), Lewis v. State, 90
                Nev. 436, 438, 529 P.2d 796, 797 (1974). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                       Gibbons


                      2 LL


                Douglas                                     Saitta



                cc: Hon. Carolyn Ellsworth, District Judge
                     Hon. Kathy Hardcastle, Senior Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A

                                                        TaMENNEUMBIEVARMIfte - 71.